Citation Nr: 1739658	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from August 1972 to September 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Waco, Texas.  Jurisdiction has since been transferred to the RO in Denver, Colorado (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In April 2011, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

The Veteran initially requested hearings before the Board in both his April 2009 and November 2014 substantive appeals.  A hearing was most recently scheduled in August 2015, but the Veteran did not attend the hearing.  While there is some evidence that the Veteran may not have received notification of the scheduled hearing, in August 2015 the Veteran requested that his appeal be forwarded to the Board for adjudication.  Additionally, in an August 2017 brief, the Veteran's representative noted that the Veteran did not attend the scheduled hearing but did want his appeal forwarded to the Board.  Therefore, the Board considers the hearing request withdrawn.  38 C.F.R. § 20.702 (2016).

The DECISION below reopens the claim of service connection for hepatitis C.  The remaining aspects of the appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A final RO rating decision dated December 2005 denied service connection for hepatitis C on the basis that hepatitis C was not shown to be due to service.

2.  Evidence added to the record since the December 2005 RO rating decision is new and material as it includes previously unconsidered lay testimony concerning the onset and in-service treatment of hepatitis C.


CONCLUSION OF LAW

Following the prior final denial of December 2005, new and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

If a claim of entitlement to service connection is denied by an AOJ decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final AOJ or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In December 2005, the RO denied entitlement to service connection for hepatitis C on the basis of no in-service incurrence of the condition.  The evidence of record at that time included VA treatment records reflecting a diagnosis and treatment of hepatitis C.  See, e.g., December 1999 VA Treatment Records.  By letter dated January 2006, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The evidence received since the December 2005 decision includes previously unconsidered statements from the Veteran alleging in service treatment for hepatitis C by medics where he was stationed.   See October 2008 Veteran Statements.  This evidence relates to an unestablished fact needed to establish service connection (i.e., nexus).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a hepatitis C are met.


ORDER

The claim of service connection for hepatitis C is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for hepatitis C and hypertension.  In this case, a remand is needed to attempt to obtain additional, outstanding records that may be relevant to the claim for hepatitis C.

In two October 2008 statements, the Veteran specifically stated that he received treatment for hepatitis C from the medics at the hospital in Fort Lewis, Washington, in 1973 or 1974, resulting in 30 days of leave.  It is unclear whether all of the Veteran's service treatment records are currently part of the record.  On remand, the AOJ should obtain a complete copy of the Veteran's military personnel and treatment records to ensure that all relevant service records are in the claims file.  The AOJ should also attempt to obtain any relevant 1973 and 1974 treatment records from the hospital on base at Fort Lewis.

The Veteran has been diagnosed with hepatitis C.  See, e.g., December 2007 VA Treatment Records.  The record contains lay statements indicating that these conditions may be etiologically related to the Veteran's service.  See March 1999 VA Treatment Records; October 2008 Veteran Statements.  However, the current recollections of in-service onset are not consistent with the Veteran's report of medical history upon service discharge.  See July 1975 Report of Medical History and Separation Examination.  As the factual record is unclear, the Board defers consideration of the need for a VA examination regarding hepatitis C pending the receipt of the outstanding treatment and military personnel records.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Additionally, the Veteran has been diagnosed with hypertension.  See, e.g., December 2007 VA Treatment Records.  On his July 1975 separation report of medical history, the Veteran indicated that he had experienced shortness of breath, pain or pressure in his chest, palpitation or pounding of his heart, and heart trouble.  He has also stated that he served in the Republic of Vietnam.  See June 2002 VA Treatment Records.  The service treatment and military records in the claims file, however, do not reflect such service.  As the factual record is unclear, the Board also defers consideration of the need for a VA examination regarding hypertension pending the receipt of the outstanding treatment and military personnel records

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records since April 2017.

2.  Contact the National Personnel Records Center and obtain a complete copy of the Veteran's active service military personnel records.  All attempts to obtain records should be documented in the claims folder.

3.  Contact the army hospital on base at Fort Lewis in Washington and obtain any relevant, available treatment records for the Veteran from 1974 through 1975.  All attempts to obtain records should be documented in the claims folder.

4.  After completing the actions detailed above and conducting any other necessary development, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


